671 S.E.2d 526 (2008)
STATE of North Carolina
v.
Geraldine Lewis RAMOS.
No. 535A08.
Supreme Court of North Carolina.
December 11, 2008.
Catherine F. Jordan, Assistant Attorney General, C. Colon Willoughby, Jr., District Attorney, for State of NC.
Peter Wood, for Ramos.
Prior report: ___ N.C.App. ___, 668 S.E.2d 357.

ORDER
Upon consideration of the petition filed by State of NC on the 5th day of December 2008 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 11th day of December 2008."